McCown, J.
This was an action by the individual plaintiffs to enjoin the further operation of an airport authority of the City of Plattsmouth, and to declare the airport authority invalid and nonexistent. After trial, the district court dismissed the plaintiffs’ petition and this appeal followed.
The Cities Airport Authorities Act formed the basis for the creation of the authority here. “Any city now or hereafter owning or operating an airport is hereby authorized to create an airport authority * * § 3-502, R. R. S. 1943.
The land initially leased by the city in February 1969, had never been used as an airport of any kind. The city did not own or operate any other “airport.” The “airport authority” was authorized under resolution dated March 24, 1969. Application for an airport license was not filed by the authority until November 1969, and no license was ever issued until March 27, 1970, when a limited municipal license was issued.
This case is controlled by Bruns v. City of Seward, ante p. 658, 185 N. W. 2d 853. The word airport in the clause “any city * * * owning or operating an airport” in section 3-502, R. R. S. 1943, means an airport qualified and licensed for public use. The action of the City of Plattsmouth purporting to create an airport authority was invalid and void.
We do not reach the issues involving appropriations and expenditure of funds.
The judgment is reversed and the cause remanded with directions to enter judgment declaring the airport authority invalid.
Reversed and remanded.